Title: From Thomas Jefferson to Richard Peters, 30 June 1791
From: Jefferson, Thomas
To: Peters, Richard



June 30. 1791.

I should sooner have answered your kind note, my dear Sir, but that I had hoped to meet you the day before yesterday, and to tell you vivâ voce that, even without that, I meant to be troublesome to you in my afternoon excursions: that being the part of the day which business and long habit have allotted to exercise with me. I shall certainly feel often enough the inducements to Belmont, among the chief of which will be your society and the desire of becoming acquainted with Mrs. Peters. Call on me, in your turn, whenever you come to town: and if it should be about the hour of three, I shall rejoice the more. You will find a bad dinner, a good glass of wine, and a host thankful for your favor, and desirous of encouraging repetitions of it without number, form or ceremony. When Madison returns you will often find him here without notice and always with it: and if you complain again of not seeing him, it will be that the place of rendezvous does not enjoy your favour. He is at present in New York, undecided as to his next movement. Adieu. Your affectionate friend & servt,

Th: Jefferson

 